             Case 5:18-cv-01344 Document 1 Filed 12/31/18 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

MICHAEL CRISTO,                                   §
     Plaintiff,                                   §
                                                  §
VS.                                               § C.A. NO.:___________________
                                                  §
C.R. ENGLAND, INC. and                            §
KUDOSE ETECHA WAYESSA,                            §
      Defendants.                                 § JURY DEMAND

               PLAINTIFF’S ORIGINAL COMPLAINT & JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES Plaintiff, MICHAEL CRISTO, complaining of C.R. ENGLAND, INC. and

KUDOSE ETECHA WAYESSA, herein called Defendants, as follows:

                                           1.0 PARTIES

1.1     Plaintiff, MICHAEL CRISTO, is a resident of Converse, Bexar County, Texas. The last

three numbers of his Texas Driver’s license number are 990, and the last three numbers of his

Social Security number are 037.

1.2     Defendant KUDOSE ETECHA WAYESSA is a resident of Minnesota. The last three

digits of his driver’s license number are 305 and the last three digits of his social security number

are unknown. Defendant WAYESSA may be served with process at 11137 Cresthaven Trail, St.

Paul, Minnesota 55129, or wherever he may be found, by private process.

1.3     Defendant, C.R. ENGLAND, INC. is a foreign for-profit corporation doing business in

the State of Texas. Defendant C.R. ENGLAND, INC. may be served with citation by serving its

registered agent CT Corporation System at 1999 Bryan Street, Suite 900, Dallas, Dallas County,

Texas 75201.
               Case 5:18-cv-01344 Document 1 Filed 12/31/18 Page 2 of 5



                                          2.0 JURISDICTION

2.1       Pursuant to 28 U.S.C. §1332(a), this Court has original, diversity jurisdiction over

Plaintiff’s claims, because the Plaintiff and Defendants are citizens of different states and the

amount in controversy sought by Plaintiff exceeds $75,000, exclusive of interest and costs.

                                              3.0 VENUE

3.1       Venue is proper in the Western District of Texas because a substantial part of the events or

omissions giving rise to Plaintiff’s claim occurred in this District. 28 U.S.C. §1391(b)(2).

                                              4.0 FACTS

4.1       Plaintiff brings this action to recover damages for personal injuries sustained by him as a

result of the negligence of Defendants, C.R. ENGLAND, INC. (“C.R. ENGLAND”) and

KUDOSE ETECHA WAYESSA (“WAYESSA”), relating to the operation of a 2017 Freightliner

tractor-trailer on or about April 10, 2018, that caused a motor vehicle collision with Plaintiff.

4.2       On or about April 10, 2018, Plaintiff MICHAEL CRISTO was traveling northeast bound

in the 200 block of IH-35 North in a 2009 Chevrolet Malibu.

4.3       Defendant WAYESSA, who was operating a 2017 Freightliner tractor, was also traveling

northeast bound in the outside lane to the right of Plaintiff in the 200 block of IH-35 North.

4.4       The Freightliner tractor was owned by Defendant C.R. ENGLAND.

4.5       The tractor was towing a 2015 trailer owned by Marten Transport LTD.

4.6       Defendant C.R. ENGLAND hired, qualified, and retained Defendant WAYESSA as a truck

driver.

4.7       At all times relevant to this lawsuit, Defendant WAYESSA was acting in the course and

scope of his of his actual and/or statutory employment with Defendant C.R. ENGLAND.

4.8       Defendant WAYESSA suddenly and without warning, made an unsafe lane change into




                                                                                          Page 2 of 5
                Case 5:18-cv-01344 Document 1 Filed 12/31/18 Page 3 of 5



the lane Plaintiff was traveling and struck his vehicle.

4.9      As a result of this collision, Plaintiff MICHAEL CRISTO suffered injuries and damages.

4.10     The collision in issue in this action was in no way due to any negligent act or failure to act

on the part of the Plaintiff.

          5.0 CAUSES OF ACTION—NEGLIGENCE AND GROSS NEGLIGENCE OF WAYESSA

5.1       Defendant WAYESSA was negligent in the operation of the tractor-trailer. Specifically,

Defendant WAYESSA:

      5.1.1   Changed lanes when unsafe;

      5.1.2   Was inattentive in his driving practices;

      5.1.3   Failed to keep a proper lookout;

      5.1.4   Failed to control his speed;

      5.1.5   Failed to timely apply his brakes; and

      5.1.6   Drove while distracted.

5.2      The aforesaid conduct amounts to grossly negligent, wanton and dangerous conduct and

reckless disregard for the lives and safety of others.

                                6.0 CAUSES OF ACTION—C.R. ENGLAND

6.1      At the time of the collision made the basis of this suit, Defendant C.R. ENGLAND was the

owner of the tractor which was driven by Defendant WAYESSA.

6.2      Defendant C.R. ENGLAND is vicariously liable for the negligent conduct of its agents,

servants, employees, representatives, vice-principals, assignees and contractors.

6.3      Defendant C.R. ENGLAND is also liable for negligent hiring, controlling, and/or

supervising it employees that have engaged in negligent behavior.

6.4      Defendant C.R. ENGLAND is vicariously liable for the conduct of its agents, servants,




                                                                                           Page 3 of 5
              Case 5:18-cv-01344 Document 1 Filed 12/31/18 Page 4 of 5



employees, representatives, vice-principals, assignees and contractors who Defendant C.R.

ENGLAND negligently hired, negligently controlled, and /or performed non-delegable duties,

acting within the course and scope of their employment, including and not limited to, any and all

acts and omissions pursuant to Defendant’s authority and permission.

                                           7.0 DAMAGES

7.1    Plaintiff seeks to recover the following elements of damages, which were proximately

caused by Defendant's negligence:

      7.1.1   Medical and life care expenses, past and future;

      7.1.2   Lost wages and earning capacity, past and future;

      7.1.3   Physical impairment, past and future;

      7.1.4   Physical pain, emotional distress, and mental anguish, past and future; and

      7.1.5   Disfigurement, past and future.

7.2    Plaintiff also seeks to recover prejudgment interest, post-judgment interest, court costs, and

any other damages allowed in equity or in law.

                                     8.0 PUNITIVE DAMAGES

8.1    The Defendants, by their acts and omissions as set forth above, acted toward the Plaintiff

with oppression, fraud, malice, gross negligence and/or reckless disregard for the lives and safety

of others to a degree sufficient to warrant the imposition of punitive damages to deter such further

conduct on behalf of Defendants or similarly situated parties, in an amount which exceeds the

jurisdictional minimum of this Court.

                                        9.0 JURY DEMAND

9.1    Plaintiff respectfully requests a Jury in this matter.




                                                                                         Page 4 of 5
             Case 5:18-cv-01344 Document 1 Filed 12/31/18 Page 5 of 5



                                            PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that citation be issued and

Defendants be served, and upon trial on the merits the Court enter judgment for Plaintiff and

against Defendants, jointly and severally, for actual damages, together with prejudgment interest,

post-judgment interest, court costs, and punitive damages.

                                                    Respectfully submitted,

                                                    CROSLEY LAW FIRM, P.C.
                                                    3303 Oakwell Court, Suite 200
                                                    San Antonio, Texas 78218
                                                    Telephone No.: (210) 529-3000
                                                    Facsimile No.: (210) 444-1561
                                                    Service Email: service@crosleylaw.com


                                                    By: /s/ R. Andrew Rodriguez
                                                         R. Andrew Rodriguez
                                                         Texas Bar No. 00798469
                                                         andy@crosleylaw.com
                                                         Thomas A. Crosley
                                                         Texas Bar No. 00783902
                                                         tom@crosleylaw.com

                                                    ATTORNEYS FOR PLAINTIFF




                                                                                      Page 5 of 5
